Citation Nr: 0026435	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to February 1, 1998, 
for apportionment of the veteran's pension benefits.


REPRESENTATION

Appellant represented by:	None

Veteran represented by: The American Legion



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from April 1972 to December 
1974.  The appellant is the veteran's estranged spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1998 special apportionment decision 
by the RO that granted the appellant's claim of entitlement 
to an apportionment of the veteran's pension benefits on 
behalf of three of the veteran's children, effective from 
February 1, 1998.

The appellant contends that an earlier effective date for 
apportionment of the veteran's pension benefits on behalf of 
the veteran's minor children is warranted.  Specifically, she 
claims that the appropriate effective date is the date that 
the veteran initially filed his claim for pension benefits - 
May 12, 1997.

A review of the record reveals that, in October 1998, the 
appellant filed a notice of disagreement with the effective 
date of the RO's July 1998 special apportionment decision.  
In February 1999, the appellant and the veteran were provided 
statements of the case and notice of their appellate rights.  
38 C.F.R. §§ 19.100, 19.101 (1999).  In March 1999, the 
appellant filed a timely substantive appeal.  38 C.F.R. 
§ 20.501 (1999).  However, it does not appear that a copy of 
the appellant's substantive appeal was thereafter sent to the 
veteran as required by 38 C.F.R. § 20.502 (1999).  In order 
to ensure that the veteran is given adequate notice and 
opportunity to respond to the appellant's appeal, the case 
must be remanded for the RO to send to the veteran a copy of 
the appellant's substantive appeal and give him an 
opportunity to respond.  Id.  The veteran should be given 30 
days to file an answer.  Id.  

The Board also notes that the appellant appointed The 
American Legion as her representative by filing a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in January 1998.  However, it 
appears that this appointment was not accepted because the 
veteran was also represented by The American Legion, and had 
been in all matters before VA since 1995.  A March 1999 
letter was sent to the appellant by the RO in which she was 
informed that she could not be represented by The American 
Legion.  Another VA Form 21-22 was filed in April 1999 on 
which it appears that the West Virginia Department of 
Veterans Affairs was named as a representative for the 
appellant; however, the form was not signed.  Curiously, it 
appears that later that month argument was made in behalf of 
the appellant by an accredited representative on a VA Form 
646, Statement of Accredited Representation in Appealed Case.  
Whether this means that the appellant properly executed a 
power of attorney in favor of an organization or individual 
other than The American Legion is not clear in the record.  
Since an appellant must be afforded full right to 
representation at every stage of an appeal, see 38 C.F.R. 
§ 20.600 (1999), clarification of this matter is required on 
remand.  Any duly appointed representative must be given an 
opportunity to present evidence and/or argument on the 
appellant's behalf.  

In order to ensure that due process procedures have been 
complied with, the case is REMANDED to the RO for the 
following:

1.  The appellant and the veteran should 
be given an opportunity to supplement the 
record on appeal.  The appellant should 
be contacted regarding representation in 
her appeal.  The RO should inquire as to 
whether any properly executed appointment 
of a representative has been made or 
whether the appellant desires now to 
execute such an appointment.  The RO 
should also ask the West Virginia 
Department of Veterans Affairs to search 
its records for any such appointment.  A 
copy of any properly executed appointment 
should be included in the claims file, 
and the RO should send a copy of the 
statement of the case to any duly 
appointed representative.

2.  The RO should send the veteran a copy 
of the appellant's substantive appeal and 
give him 30 days to answer.  38 C.F.R. 
§ 20.502.

3.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  Moreover, since this case is 
a simultaneously contested claim for an 
earlier effective date for apportionment 
of the veteran's pension benefits, the RO 
is required to apply the procedures set 
forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102, 20.502, 20.504 (1999).  A 
supplemental statement of the case (SSOC) 
should be issued and furnished to the 
appellant, the veteran, and their duly 
appointed representatives.

After the appellant and the veteran have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  The 
purpose of this remand is to obtain clarifying information 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant and the veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


